Title: From George Washington to Thomas Jefferson, 9 February 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Thursday Morng [9 February 1792]

The P——requests that Mr J——would give the enclosed letter & papers a reading between this and dinner—and come an hour before it, that he may have an opportunity of conversing with him on the subject of them.
Mr Walker of George Town is in this City—from him, if Mr J——could contrive to get him to his house, he might learn the sentiments of the people of the place, Carrolsburg &ca—with respect to the dispute between the Comrs & Majr L’——& generally of the State of the business.
